Title: Peter Amiel to the American Commissioners, 9 July 1778
From: Amiel, Peter
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
Dunkirk the 9th July 1778
Messrs. Poreau & Mackinzy of this place haveing wrote a Letter to Doctor Franklin; in which they have atempted to injure Mr. Coffyns character, as I hope to be at Passy on Sunday next, beg it as a favor you’d suspend your Judgement till then, when I will lay before you every Particular that came to my Knowledge. I am with the greatest Respect Honorable Gentlemen Your Obliged Humble Servant
Peter Amiel
 
Addressed: A Messieurs / Messieurs Franklin, Lee & / Adams, Ministres plenipotentiaires / des Etats unis de l’Amerique, à la Cour / de France, / à Passÿ
Notation: Mr Peter Amiel Dunkirk 9 July 78
